Citation Nr: 1045446	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Angela Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969.  The Veteran also had active and/or inactive service in the 
United States Army Reserve from February 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral hearing loss is not attributable to 
his period of active service.

3.  The Veteran's tinnitus is not attributable to his period of 
active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 
(2010).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claims, has notified him of the information 
and evidence necessary to substantiate the claims, and has fully 
disclosed VA's duties to assist him.  In January 2008, the 
Veteran was notified of the information and evidence needed to 
substantiate and complete the claims on appeal.  Additionally, 
the January 2008 letter provided him with the general criteria 
for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the March 2008 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records.  Pertinent 
medical records have also been obtained from the Social Security 
Administration.  See Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has 
also been afforded a VA audiological examination in February 
2008.  The Board notes that the VA examination report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal, and is adequate for purposes of this appeal.  The 
Board is not aware, and the Veteran has not suggested the 
existence of any additional pertinent evidence not yet received.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  Service connection for VA compensation purposes 
will be granted for a disability resulting from disease or 
personal injury incurred in the line of duty or for aggravation 
of a preexisting injury in the active military, naval or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  There must be competent evidence showing 
the following: (1) the existence of a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
also Hickson v. West, 12 Vet. App. 247 (1999).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.

The Veteran contends his currently diagnosed bilateral hearing 
loss and tinnitus are due to his active service.  Specifically, 
the Veteran asserts that he sustained acoustic trauma in the form 
of gunfire, artillery and explosives, and that he has experienced 
hearing loss and tinnitus since service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385.

At the Veteran's induction examination in April 1966, he reported 
no hearing loss or ear trouble, and his ears were noted to be 
normal.  The Veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
10
10
10
X
5
LEFT
10
10
5
X
10

At entrance in June 1966, the Veteran again reported no history 
of hearing loss or ear trouble.  His ears were again noted to be 
normal  An audiometric evaluation revealed puretone thresholds, 
in decibels, as follows:





HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
10
5
10
X
5

There were no complaints of or treatment for hearing-related 
problems in service.  The Board appreciates the Veteran's 
contentions that he did not have a hearing examination on 
separation from service or in April 1969; however, the record 
indicates otherwise.  At his February 1969 separation 
examination, the Veteran again reported no history of hearing 
loss or ear trouble.  An audiometric evaluation revealed puretone 
thresholds, in decibels, as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
10
5
0
X
5

A VA examination was conducted in April 1969 in conjunction with 
the Veteran's claim of service connection for malaria.  Although 
an audiometric evaluation was not done, the examiner noted that 
the Veteran's ears were within normal limits and that there was 
no hearing loss noted.  

There is no evidence of record reflecting treatment for hearing 
loss within one year of service separation or for many years 
thereafter.  The first instance of record consistent with the 
Veteran's claimed hearing loss and tinnitus is from a VA 
audiology consult in October 2007, which included a note 
regarding the Veteran's exposure to gunfire, artillery, and 
explosives.  His tinnitus was described as "crickets in both 
ears" and constant.  The audiologist also noted that the 
Veteran's occupation reportedly had not exposed him to further 
noise.  An audiometric evaluation revealed puretone thresholds, 
in decibels, as follows:





HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
10
20
25
45
40
LEFT
10
15
25
45
50

A February 2008 VA audiological examination revealed the 
Veteran's puretone thresholds, in decibels, as follows:




HERTZ 
(Hz)



500
1000
2000
3000
4000
RIGHT
10
15
20
35
45
LEFT
15
15
25
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 98 percent in the left ear.  At the 
examination, the Veteran reported a history of military noise 
exposure to include C4 explosions, claymore mines and hand 
grenades.  The Veteran denied occupational noise exposure.  On 
questioning, the Veteran's responses regarding recreational noise 
exposure from hunting or shooting were vague, and it was unclear 
whether he had such exposure.  The tinnitus was reported to be 
recurrent, but not constant, and to have existed for many years.  
On examination the audiologist found results were "consistent 
with normal hearing through 2000Hz followed by a moderately 
severe, high frequency, sensorineural hearing loss in the right 
ear and a severe, high fr[e]quency, sensorineural hearing loss in 
the left ear."  In addition, word recognition scores were 
excellent bilaterally.  On review of the records and testing 
results, the examiner opined that the Veteran's hearing loss was 
less likely as not (less than 50/50 probability) caused by or a 
result of noise exposure during military service.  The examiner 
observed that at discharge from service the Veteran's hearing was 
normal in both ears.  In addition, the Veteran had not reported 
tinnitus, and with the exception of recent audiology testing, the 
Veteran had not mentioned the tinnitus in any other medical 
examination of record, and was unable to identify a date of 
onset.

Although the Board acknowledges the Veteran's contentions, given 
the evidence as outlined above, the Board finds that bilateral 
hearing loss and tinnitus are not service connected.  The Veteran 
only recently sought treatment for and was diagnosed as having 
bilateral hearing loss and tinnitus.  Further, the audiologist 
opined that neither disability was related to the Veteran's 
service.  Absent competent medical evidence linking the Veteran's 
bilateral hearing loss to service, service connection for 
bilateral hearing loss must be denied on a direct basis.  In 
addition, as the Veteran's hearing loss is not shown within a 
year of discharge from service, service connection must also be 
denied on a presumptive basis.  Finally, as there is no competent 
medical evidence linking the Veteran's tinnitus to service, 
service connection for tinnitus must also be denied.  

Consequently, the Board finds the evidence of record is against 
the award of service connection for the Veteran's hearing loss 
and tinnitus.  As a preponderance of the evidence is against the 
award of service connection, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


